        Case 3:16-md-02741-VC Document 5631 Filed 09/12/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
LIABILITY LITIGATION
                                                Case No. 16-md-02741-VC

                                                ORDER DIRECTING THE FILING OF A
This document relates to:
                                                RESPONSE TO MOTION TO REOPEN
Applegate v. Monsanto Co., 18-cv-3363
                                                Re: Dkt. No. 5595



       Monsanto is ordered to file a response to Ralph Applegate’s motion to reopen, Dkt. No.

5595, within 21 days.

       IT IS SO ORDERED.

Dated: September 12, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
